             Case 1:18-cv-00590-AWI-EPG Document 61 Filed 01/21/21 Page 1 of 1



 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6

 7   TIENGKHAM SINGANONH,                               Case No. 1:18-cv-00590-AWI-EPG (PC)
 8                  Plaintiff,                          ORDER GRANTING DEFENDANTS’
                                                        REQUEST TO EXCEED PAGE LIMIT RE:
 9           v.                                         MOTION FOR SUMMARY JUDGMENT
10   RODRIGUEZ, et al.,                                 (ECF No. 60)
11                  Defendants.
12

13            On January 20, 2021, Defendants filed a motion for summary judgment (ECF No. 59),
14   along with a request that their motion for summary judgment be allowed to exceed the page
15   limits (ECF No. 60). Defendants state that “[t]he excess pages are needed mostly due to the
16   number of UMFs to properly and fully brief the matter based on the facts, the claims and
17   defenses, as well as the number of Defendants involved in the motion. Defendants make the
18   request in good faith and not for the purposes of harassment or other improper matter.” (Id. at
19   1).
20            The Court finds good cause to grant the motion. Accordingly, IT IS ORDERED that
21   Defendants’ request to exceed the page limit is GRANTED.
22

23
     IT IS SO ORDERED.

24
           Dated:   January 21, 2021                          /s/
25                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                    1
